No. 02-147

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      2004 MT 8
              ___________________________________

IN THE MATTER OF                                          )
JOSEPH MARRA,                                             )         OPINION
an Attorney at Law,                                       )            &
                                                          )          ORDER
              Respondent.                                 )
              ___________________________________


¶1     On April 22, 2003, the Montana Supreme Court Commission on Practice (the

Commission) filed its Findings of Fact, Conclusions of Law and Recommendation regarding

the Complaint filed against Respondent Joseph Marra (Marra). The Commission concluded

that Marra violated Rule 1.10 of the Montana Rules of Professional Conduct (M.R.P.C.),

when he and his firm undertook dual representation of two clients who were directly adverse

and Marra failed to make appropriate inquiries about the clients’ consent to the dual

representation.    The Commission unanimously recommended that Marra be publicly

censured for his violation of Rule 1.10 and that he be required to pay his pro rata share (one-

fifth) of the costs incurred by the Commission associated with the prosecution of this matter

and Cause Nos. 02-143, 02-144, 02-145 and 02-146.

¶2     The conflict arose when Marra agreed to represent Colleen Schuff (Schuff) in a

wrongful death action after her husband was fatally injured in an explosion at a gas station

in Great Falls. A few months after the firm began representing Schuff, they determined that

one of the firm’s other clients, A.T. Klemens and Son (Klemens) was a potentially

responsible party. The firm filed a complaint against Klemens on behalf of Schuff while
continuing to represent Klemens on other matters. See Schuff v. A.T. Klemens & Son, 2000

MT 357, 303 Mont. 274, 16 P.3d 1002.

¶3     On April 25, 2003, we entered an Order in this cause granting Marra the opportunity

to file objections to the Commission’s Common Findings of Fact and Conclusions of Law

in the aforementioned causes and to the individual Findings of Fact, Conclusions of Law and

Recommendation in this cause. Marra filed said objections and a brief in support of his

objections on June 9, 2003, wherein he raised the following legal arguments: 1) Rule 1.10

places an unreasonable and impractical burden upon partners and associates; 2) there is no

evidence that Marra knowingly, intentionally, or recklessly violated Rule 1.10; 3) the

Commission violated its own rules when it refused to produce its entire file in this matter;

4) the Commission denied Marra his right to substantive and procedural due process;

5) inordinate delay and laches mandate dismissal of these proceedings; and 6) several

mitigating factors set forth in the 1991 ABA Standards for Imposing Lawyer Sanctions are

present in this case and mandate reducing any sanctions to be imposed or withholding

sanctions entirely.

¶4     The Commission filed its response on August 6, 2003, wherein it argued that its

findings, conclusions and recommendations are supported by the evidence and reflect an

accurate interpretation of Rule 1.10; that Marra violated Rule 1.10 when he and his firm

simultaneously represented Klemens and Schuff, without consent, when these clients were

directly adverse and Marra failed to make appropriate inquiries about consent; that Marra

and his firm improperly terminated Klemens as a client; that Marra’s frame of mind is

irrelevant to a determination of whether he violated Rule 1.10; that the Commission observed

                                             2
and obeyed Marra’s due process rights; that the delay in referring this matter to the

Commission is not grounds for relieving Marra from his ethical violations; and that the

Commission’s recommendations for discipline are entirely appropriate.

¶5     As the Commission noted in its Common Findings of Fact and Conclusions of Law,

because the Commission is involved in determinations that relate to Marra’s professional

privileges, violations of the M.R.P.C. must be proven by clear and convincing evidence.

Rule 15(C), Montana Rules for Lawyer Disciplinary Enforcement (M.R.L.D.E.) (2001).

¶6     In the companion case of In the Matter of Johnson, 2004 MT 6, ___ Mont. ___, ___

P.3d ___ (Cause No. 02-144), we held that Charles R. Johnson (Johnson) violated Rule 1.7,

M.R.P.C., when he simultaneously represented Klemens and Schuff, without consent, when

these clients were directly adverse and that Johnson improperly terminated Klemens as a

client. Rule 1.7, M.R.P.C., provides:

               (a) A lawyer shall not represent a client if the representation of that
       client will be directly adverse to another client, unless:
                      (1) the lawyer reasonably believes the representation will
               not adversely affect the relationship with the other client; and
                      (2) each client consents after consultation.
               (b) A lawyer shall not represent a client if the representation of that
       client may be materially limited by the lawyer’s responsibility to another client
       or to a third person, or by the lawyer’s own interests, unless:
                      (1) the lawyer reasonably believes the representation will
               not be adversely affected; and
                      (2) the client consents after consultation. When
               representation of multiple clients in a single matter is
               undertaken, the consultation shall include explanation of the
               implications of the common representation and the advantages
               and risks involved.
¶7     Rule 1.7 requires lawyers to foster and protect client loyalty. Grievance Committee

of Bar v. Rottner (Conn. 1964), 203 A.2d 82, 84-85. “Loyalty is an essential element in the

                                              3
lawyer’s relationship to a client.” Rule 1.7, Comment 1, Model Rules of Professional

Conduct (2001). “The duty of loyalty is ‘perhaps the most basic of counsel’s duties.’” State

v. Jones (1996), 278 Mont. 121, 125, 923 P.2d 560, 563 (quoting Strickland v. Washington

(1984), 466 U.S. 668, 692, 104 S.Ct. 2052, 2067, 80 L.Ed.2d 674). One commentator

expressed this duty thusly:

              The reasons for the basic rigor of Rule 1.7(a) are readily discernable.
       It is intuitively obvious that parties with conflicting interests who are
       concurrently represented by the same lawyer face significant risks that the
       lawyer will act disloyally to one client or the other, or that confidential
       information concerning one client will be “leaked” to the other . . . .
              ....

               When Rule 1.7(a) applies, it commands that a lawyer “not represent”
       the clients in question. This means that a lawyer must not accept a second
       client if the directly adverse conflict is known in advance, and must withdraw
       if the conflict is discovered after the concurrent representation has been
       undertaken.
Geoffrey C. Hazard, Jr. & W. William Hodes, The Law of Lawyering § 11.3 (3rd ed. 2003)

(hereafter “Hazard”).

¶8     In Marra’s case, the Commission determined that there was clear and convincing

evidence that Marra violated Rule 1.10, M.R.P.C., when Marra failed to make appropriate

inquiries about the consent obtained by Johnson from Gene Cantley, president of Klemens.

Rule 1.10 provides, in relevant part:

              (a) While lawyers are associated in a firm, none of them shall
       knowingly represent a client when anyone of them practicing alone would be
       prohibited from doing so by Rules 1.7, 1.8(c), 1.9 or 2.2.
              ....

              (d) A disqualification prescribed by this Rule may be waived by the
       affected client under the conditions stated in Rule 1.7.


                                             4
Rule 1.10(a) applies the duty of loyalty found in Rule 1.7 to all lawyers practicing within a

law firm. Hence, each such lawyer is vicariously bound by the obligation of loyalty owed

by all lawyers with whom that lawyer is associated. See Rule 1.10, Comment 6, Model

Rules of Professional Conduct (2001).

¶9     Marra argues in his brief on appeal that Rule 1.10 places an impractical and

unreasonable burden on partners and associates. It is true that the requirements of Rule 1.10

are exacting, but there are good reasons for this stringent rule.

       Lawyers in a firm, or in a close association like a firm, in fact normally
       function more or less as a single unit. They consult each other, have access
       to each other’s files, overhear conversations with clients, and have a mutual
       financial interest in their clients’ cases. . . .
               These rationales all trace back to the principal target of imputed
       disqualification--the risk that client confidences will be leaked to an opposing
       party or used against the original client. Rule 1.10(a) imposes imputed
       disqualification automatically, however, without requiring any showing of
       either actual leakage or even actual access to confidential information; these
       are conclusively presumed.
Hazard, § 14.4.
¶10    Moreover, the imputed disqualification imposed by Rule 1.10(a) is absolute:
               The first step is to decide whether a particular lawyer, considered alone,
       would be barred from taking on or continuing a matter. . . . If the individual
       lawyer is barred, the second step is automatically to extend or impute the same
       bar to all lawyers who are associated with that lawyer in the same “firm. . . .”

Hazard, § 14.4 (emphasis in original).

¶11    Marra maintains that he reasonably relied on Johnson’s report of his conversation

with Cantley, thus he lacked actual knowledge that Cantley did not consent to the concurrent

representation and that it would be unreasonable to infer such knowledge from these

circumstances. However, Marra violated Rule 1.10, not because he knew about Johnson’s


                                               5
violation of Rule 1.7. but because he knowingly represented Schuff and Klemens and

because he failed to make the appropriate inquiries regarding consent. Furthermore, having

been informed of the substance of the conversation between Cantley and Johnson regarding

the conflict, Marra was not reasonable in his belief that the firm’s simultaneous

representation of Klemens and Schuff would not adversely affect the relationship with

Klemens. We determined in Johnson that it was untenable for an attorney to contend that

no conflict of interest existed where the attorney asserted on behalf of one client via

pleadings filed in court that another client negligently caused the death of the first client’s

spouse. Johnson, ¶ 8.

¶12    Nor was it reasonable for Marra to believe that Johnson had obtained Cantley’s

informed consent for the firm’s continued representation of Schuff. Marra’s expert witness

Professor Robert Aronson described the concept of informed consent this way:

       [A]ttorneys who undertake to represent parties with divergent interests owe
       the highest duty to each to make full disclosure of all facts and circumstances
       necessary to enable the parties to make an informed decision. This “full
       disclosure” should include areas of potential conflict, the desirability of
       seeking independent legal advice, the fact that information from either of the
       parties will not be confidential with respect to the other party, and the course
       of action the attorney will take if an actual conflict arises. “Consultation” or
       “full disclosure” implies communicating “all of the facts and implications” of
       an attorney’s representation of multiple clients and any circumstances which
       might cause a client to question the undivided loyalty of the lawyer.
Robert H. Aronson & Donald T. Weckstein, Professional Responsibility in a Nutshell 226
(2d ed. 1991).
¶13    Because Marra is a seasoned attorney with many years of experience, he should have

recognized that Rule 1.7’s (and by imputation, Rule 1.10’s) requirement of consent “after

consultation” required, at a minimum, that Johnson should have explained Rule 1.7 to

                                              6
Cantley; discussed the ramifications of the firm’s representation of Schuff; and informed

Cantley that he had the right to withhold consent. However, Johnson did none of these

things, thus it should have been clear to Marra that Johnson did not sufficiently inform

Cantley of the firm’s obligations under Rule 1.7.

¶14    Marra maintains that Cantley is a shrewd and capable businessman who is

experienced with legal matters and that Cantley did consent by continuing to send Klemens’s

legal business to the firm. However, as the Commission points out in its brief on appeal,

Klemens’s efforts to remain connected to the firm do not demonstrate consent to the firm’s

representation of Schuff, rather it illustrates the very thing that Rule 1.7 exists to protect--a

client’s trust in his or her own lawyer. Moreover, Cantley’s knowledge of the legal system

is irrelevant to Johnson’s violation of Rule 1.7 and hence, Marra’s violation of Rule 1.10.

The obligations of a lawyer as set forth in the M.R.P.C. must be followed regardless of a

client’s level of legal sophistication. Furthermore, the evidence confirms that the amended

complaint was not served upon Klemens for ten months after Johnson’s conversation with

Cantley about the firm’s representation of Schuff, thus it is not surprising that Klemens

continued using the firm.

¶15    In his defense, Marra contends that he reasonably relied upon the District Court’s

ruling denying Klemens’s motion to disqualify the firm in believing that he had complied

with the M.R.P.C. However, we have ruled that a district court is not the place for deciding

alleged violations of the M.R.P.C. Schuff, ¶¶ 33-37; Art. VII, § 2(3) of the Montana

Constitution. The Commission correctly determined that the issue of whether Marra violated



                                               7
Rule 1.10 was never within the scope of the District Court’s inquiry and that court’s decision

not to disqualify the firm did not relieve Marra from his ethical violations.

¶16    Marra maintains that he did not intentionally or recklessly violate Rule 1.10 because

he reasonably relied on Johnson’s report of his conversation with Cantley and that he lacked

actual knowledge that Cantley did not consent to the concurrent representation. Marra’s

testimony at the hearing that “at that time [the potential conflict arose] I wouldn’t have

known rule [1.7] from a basket of grapefruit” does not excuse his conduct as nothing in the

M.R.P.C. implies that a lawyer has to knowingly violate the M.R.P.C. in order to be subject

to discipline. Marra knowingly represented Schuff when his firm was prohibited from doing

so by Rule 1.7. An attorney cannot be relieved from liability for ethical violations just

because the attorney did not mean to commit them. As the Commission points out in its

brief on appeal, the public’s confidence in the integrity of the Bar lies in the enforceability

of the rules designed to protect the public from unprofessional behavior. If lawyers could

avoid discipline for ethical lapses simply by claiming they did not intend to violate the

M.R.P.C., then the M.R.P.C. would be impossible to enforce.

¶17    Marra also contends that his right to due process was violated by various actions of

the Commission including: considering a letter submitted by counsel appointed by

Klemens’s insurer that castigated Marra and other members of his firm; allowing Special

Counsel to amend his report to recommend formal complaints against Marra and the others;

allowing Commissioner Mary Jo Ridgeway to participate in the hearings when her husband

is District Judge Gary Day who wrote a dissenting opinion in the Schuff decision that was



                                              8
harshly critical of Marra and the other members of his firm; and depriving Marra and the

others of the benefit of the entire Commission file on these matters.

¶18    The Commission’s work on this matter is entitled to a presumption of honesty and

fairness. See Goldstein v. Commission on Practice, 2000 MT 8, ¶ 27, 297 Mont. 493, ¶ 27,

995 P.2d 923, ¶ 27, cert. denied sub nom Albers v. Supreme Court, 531 U.S. 918, 121 S.Ct.

276, 148 L.Ed.2d 201 (2000). To overcome that presumption, Marra must show specific

facts and circumstances that make the risk of unfairness to him intolerably high or that show

he has been denied his due process rights. Goldstein, ¶ 27. Marra’s allegations, however,

are insufficient to meet his burden. First, counsel’s letter castigating Marra and the other

members of his firm was not offered as evidence during the disciplinary proceedings and the

Commission did not use counsel’s letter as the basis for any of its findings or conclusions.

Second, Special Counsel’s recommendations regarding discipline were amended at the

request of Special Counsel, not the Commission. Third, Commissioner Ridgeway recused

herself from participating in this action and she was not present at the hearing. Fourth, Rule

13, M.R.L.D.E. (2001), requires that all Commission deliberations remain confidential.

¶19    Marra also argues that the proceedings against him should be dismissed because the

Commission violated its own procedural requirements in Rule 8A, M.R.L.D.E.                 He

maintains that while the Commission directed letters to other attorneys in the firm notifying

them that this Court had directed the Commission to conduct an inquiry into their ethical

conduct in the Schuff case, Marra received no such letter nor was he ever interviewed by

Special Counsel. Marra contends that his first notice that he was the subject of a disciplinary



                                              9
inquiry was when he was presented with the formal complaint against him on October 22,

2001.

¶20     Rule 8A specifies that unless the Commission directs otherwise, “the lawyer involved

. . . shall be notified that the matter has been referred for investigation.” This Court stated

in Schuff:

        Pursuant to this Court’s singular jurisdiction under Article VII, Section 2(3),
        of the Montana Constitution over matters pertaining to lawyer discipline and
        claimed violations of the [M.R.P.C.], we conclude that the conduct of Schuff’s
        counsel and of Klemens’ trial and appellate counsel as regards those claimed
        violations, must be referred to the Commission on Practice. If the
        Commission’s further investigation reveals violations of the [M.R.P.C.] as
        regards counsels’ conduct in this case, then the Commission may pursue
        appropriate prosecutions and recommendations for discipline as the facts and
        law may, in the Commission’s discretion, warrant.
Schuff, ¶ 57 (emphasis added). Clearly, Marra and the other members of his firm were on

notice as early as December 27, 2000, when the Schuff decision was handed down, that an

investigation by the Commission was underway. As Schuff’s attorney from 1991, until he

retired in 1993, it was unreasonable for Marra to assume that he would not be one of the

subjects of the Commission’s investigation.

¶21     Marra further contends that inordinate delay and laches mandate dismissal of these

proceedings because more than ten years have passed since this conflict arose. The defense

of laches cannot apply without a showing of lack of diligence by the party against whom the

defense is asserted and prejudice to the party asserting the defense. Coalition for Canyon

Preservation v. Bowers (9th Cir. 1980), 632 F.2d 774, 779 (citation omitted). Here, the

Commission and Special Counsel have at all times acted diligently in investigating and

prosecuting this matter. We referred this matter to the Commission on December 27, 2000.

                                              10
Special Counsel commenced an investigation in January 2001. The Commission voted to

file formal charges against Marra and several other members of his firm in June 2001. Marra

and the others received copies of the complaints in October 2001. The complaints were filed

in March 2002 and an evidentiary hearing was conducted in November 2002.

¶22    Furthermore, Marra suffered no prejudice by the delay in this matter. His testimony

at the November 2002 hearing reflects clear memories about the facts that form the basis for

the allegations against him. Moreover, most of the evidence of Marra’s ethical violations

comes from the firm’s records including correspondence and billing records. In addition,

the transcript of the 1993 disqualification hearing recounts the facts surrounding the firm’s

conflict between Klemens and Schuff. Therefore, the defense of laches is inapplicable here.

¶23    As his final argument, Marra maintains that several mitigating factors set forth in the

1991 ABA Standards for Imposing Lawyer Sanctions are present in this case and that those

factors mandate reducing any sanctions to be imposed or withholding sanctions entirely.

These mitigating factors include the absence of any selfish or dishonest motive on Marra’s

part; the fact that both clients actively sought representation by the firm; Marra’s reputation

for good character and high competence as an attorney; the fact that Marra practiced law in

Montana for more than forty years without any prior disciplinary record before the

Commission; and the delay in bringing and processing disciplinary proceedings in this matter

particularly considering the fact that Marra had been retired from the practice of law for

almost eight years by the time the charges in this matter were filed.

¶24    Both the Commission and this Court have taken these mitigating factors into

consideration. Nevertheless, we agree with the Commission’s recommendation and hold that

                                              11
public censure is appropriate in this case for the following reasons: 1) it will inform Marra

of the gravity of his transgressions; 2) it will deter similar unethical conduct by other

Montana attorneys; 3) it will serve notice to all Montana lawyers that the M.R.P.C. are to

be taken seriously and consulted in order to avoid situations that would erode public

confidence in the Bar. Therefore,

¶25    IT IS HEREBY ORDERED that the Commission’s Common Findings of Fact and

Conclusions of Law insofar as they pertain to Marra and the Commission’s individual

Findings of Fact, Conclusions of Law and Recommendation as to Marra, are adopted in full.

¶26    IT IS FURTHER ORDERED that Marra appear before this Court in Helena,

Montana, on the 24TH day of February, 2004, at10:00 a.m., for the administration of a public

censure.

¶27    IT IS FURTHER ORDERED that Marra shall pay his pro rata share (one-fifth) of the

costs incurred by the Commission associated with the prosecution of this matter and the

other cases referred to above, in accordance with the attached statement of the Secretary of

the Commission on Practice. Marra shall have ten days from the date of service of this

Order in which to file with the Commission any objections to the costs assessed against him.

Should he so desire, Marra may also request a hearing before the Commission on the

question of the reasonableness and necessity of said costs. Following the filing of any such

objections and a hearing before the Commission, the Commission shall file with this Court

its recommendations as to said costs along with any objections thereto filed by Marra, after

which this Court will enter a final Order regarding the costs of these proceedings.



                                             12
¶28    IT IS FURTHER ORDERED that the Clerk of this Court shall serve a copy of this

Order upon Marra; William Conklin, Marra’s counsel; John Warren, Chairperson of the

Commission; Sharon Parrish, Secretary of the Commission; Benjamin R. Graybill, Special

Counsel for the Commission; the Clerks of the District Courts of the State of Montana for

service upon the District Judges of the State of Montana; the Clerk of the Federal District

Court of the District of Montana; the Clerk of the Circuit Court of Appeals of the Ninth

Circuit; and the Executive Director of the State Bar of Montana.

       DATED this 26th day of January, 2004.



                                                 /S/ KARLA M. GRAY
                                                 /S/ JAMES C. NELSON
                                                  /S/ JIM RICE

                                                 /S/MIKE SALVAGNI
                                                  District Judge Mike Salvagni sitting for
                                                  Justice Jim Regnier


                                                 /S/ TED L. MIZNER
                                                  District Judge Ted L. Mizner sitting for
                                                  Justice Patricia O. Cotter




                                            13
Justice John Warner concurring and dissenting.

¶29    I concur in the decision of this Court that Respondent, Joseph Marra, violated Rule

1.10 of the M.R.P.C., when he failed to make appropriate inquiries concerning dual

representation of two clients who were directly adverse to each other. As stated by the

Court, Marra was not reasonable in his belief that the firm’s representation of Klemens and

Schuff would not adversely affect the relationship with Klemens.

¶30    I respectfully dissent from the decision that a public censure, as recommended by the

Commission on Practice, is the appropriate sanction.

¶31    Rule 9, Rules for Lawyer Disciplinary Enforcement, sets out the forms of discipline

for violations of the M.R.P.C., and the criteria for application as follows:

       RULE 9. DISCIPLINE AND SANCTIONS

       A. Forms of Discipline. Discipline may take one or more of the following forms:

       (1) Disbarment.

       (2) Suspension from the practice of law for a definite period of time or for an
       indefinite period of time with a fixed minimum term.

       (3) Public censure.

       (4) Private admonition.

       (5) Probation.

       ....

       (8) Assessment of the cost of proceedings . . . .

       B. Discipline Criteria. The following factors shall be considered in
       determining discipline to be recommended or imposed:

       (1) The duty violated;


                                             14
       (2) The lawyer's mental state;

       (3) The actual or potential injury caused by the lawyer's misconduct; and

       (4) The existence of aggravating or mitigating factors.

¶32    In my view, upon a consideration of the entire record of this case, and after

consideration of the applicable criteria set forth in Rule 9B, the more appropriate censure is

a private admonition before the Commission, and payment of the cost of the proceedings.

¶33    The duty violated by Marra was the failure to make sufficient inquiry concerning his

firm’s dual representation and whether appropriate consent had been obtained. A partner in

a law firm, a principal in a professional corporation, or an associate, cannot avoid discipline

by claiming lack of knowledge about what his partners are doing. Had Marra, as the senior

partner of the firm, taken the trouble to analyze the situation, and done some research to find

out that it is not grapes that are in the basket of rules, he may very well have prevented this

entire proceeding. However, it must be acknowledged that his dereliction was one of

omission. He had no intent to violate the rules, or to cause harm. He did not mean to engage

in prohibited conduct.

¶34    The majority is correct in stating that an attorney cannot be relieved from liability, or

avoid discipline, simply by claiming he did not intend to violate the rules of conduct.

However, the disciplinary rules specifically provide that the mental state of the offender is

to be considered in imposing sanctions. Marra’s lack of intent to do wrong is legitimately

considered in the penalty phase of these proceedings.

¶35    The District Court, the Commission on Practice, and this Court have all found that

there was no harm caused to either client by Marra’s omission.


                                              15
¶36    Marra was admitted to the bar in 1951. There is no record of any previous violations

of the M.R.P.C. This violation occurred in 1992. There have been no complaints since. No

harm was done to any client. It is unlikely that there will be any further violations by Marra.

¶37    Reported cases over the last 33 years do not reveal an instance where a public censure

was administered to a lawyer who practiced for 52 years, who was guilty of a single

infraction of the rules which resulted in no harm. In re Graveley (1990), 246 Mont. 58, 805

P.2d 1263; In re Wyse (1984), 212 Mont. 339, 688 P.2d 758; In re Johnson (1979), 182

Mont. 486, 597 P.2d 740; In re Porter (1970), 156 Mont. 190, 478 P.2d 866.

¶38    Marra’s rules violation must result in discipline. A consideration of the circumstances

of the offense in conjunction with the criteria for discipline, and an analysis of what

constitutes a fair, consistent, result, convinces me that the lesser sanction of a private

admonition and payment of the costs of this proceeding is appropriate.

       DATED this 26th day of January 2004.


                                           /S/ JOHN WARNER


       I join in the foregoing concurrence and dissent of Justice Warner.


                                           /S/ BLAIR JONES
                                           District Judge Blair Jones sitting for
                                           Justice W. William Leaphart




                                              16
17